UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended DECEMBER 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54540 AnythingIT, Inc. (Name of registrant as specified in its charter) Delaware 22-3767312 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17-09 Zink Place, Unit 1, Fair Lawn, NJ (Address of principal executive offices) (Zip Code) (877) 766-3050 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYes þNo Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.36,450,238 shares of common stock are issued and outstanding as ofJanuary 31,2013. TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 27 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Various statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived from utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to: ● fluctuations in inventory value, ● declining prices of new computer equipment, ● our dependence on sales to the Federal government or to prime contractors for the Federal government, ● our ability to effectively compete, ● possible need to raise additional capital, ● our dependence on a few significant customers, ● the lack of a liquid market for our common stock, ● our ability to hire and retain sufficient qualified personnel, ● possible material weaknesses in our disclosure controls and internal control over financial reporting, ● our system implementation may not be effective, ● risks of integrating acquisitions into our company, and ● the highly competitive nature of our business. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report and our other filings with the Securities and Exchange Commission in their entirety.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION We maintain our web site at www.anythingit.com. Information on this web site is not a part of this report. All share and per share information contained herein gives effect to a 1:3 reverse stock split effective in June 2012. Unless specifically set forth to the contrary, when used in this report the terms “AnythingIT", the “Company,” "we", "us", "our" and similar terms refer to AnythingIT, Inc., a Delaware corporation, “fiscal 2013” refers to the year ending June 30, 2013 and “fiscal 2012” refers to the year ended June 30, 2012. 3 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ANYTHINGIT, INC. Balance Sheets December 31, June 30, (unaudited) Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtfulaccounts Inventories Deferred financing costs Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposits Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY /(DEFICIT) Current liabilities Accounts payable $ $ Accrued expenses Customer deposits Capital lease payable Deferred revenues Current portion of notes payable Total current liabilities Long term debt: Note payable bank Convertible notes payable net of debt discount of $6,899 and $48,294, respectively Total long-term debt Total Liabilities Shareholders' Equity/(Deficit) Preferredstock - $.01 par value, 5,000,000 shares authorized; none outstanding - - Common stock - $.01 par value, 200,000,000 shares authorized; 36,450,238 and 36,190,238 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity /(deficit) ) Total liabilities and shareholders' equity/(deficit) $ $ See accompanying notes to unaudited financial statements. 4 ANYTHINGIT, INC. Statements of Operations For the Three Months and Six Months Ended December 31, 2012 and 2011 (Unaudited) Three months ended December 31, Six months ended December 31, Net sales $ Cost of sales Gross profit Operating Expenses Selling, general and administration Operating income (loss) Other income (expense) : Interest expense, net of interest income of $526, $2,852, $1,219and $4,471, respectively ) Income (loss) before income taxes ) Provision for income taxes - Net Income (loss) $ ) $ ) $ ) $ ) Net income (loss) per common share: Basic: $ ) $ ) $ ) $ ) Diluted: $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic Weighted average common shares outstanding diluted See accompanying notes to unaudited financial statements. 5 For the Six Months Ended December 31, 2012 and 2011 (Unaudited) OPERATING ACTIVITIES Net Income (loss) $ ) $ ) Adjustments to reconcile net income (loss) from operations tonet cash provided by (used in)operating activities Depreciation Amortization of debt discount Amortization of deferred financing costs Reduction in allowance for doubtful accounts ) ) Amortization of stock based compensation Change in operating assets and liabilities Accounts receivable ) Inventories Prepaid expenses and other current assets ) Accounts payable ) ) Accrued expenses ) Deferred Revenue Customer deposits Net cash (used in) provided by operating activities ) INVESTING ACTIVITIES Purchases of property and equipment ) ) Increase in restricted cash ) - Decrease in security deposits ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES Common stock issued for cash, net of costs - - Proceeds from convertible notes payable, net of costs - - Payments on capital leases ) ) Payments to related party - - Payments on notes payable ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ SUPPLEMENTAL CASH FLOW INFORMATION Cash payments during the year for : Interest $ $ Income taxes $
